Title: From George Washington to Timothy Pickering, 28 April 1781
From: Washington, George
To: Pickering, Timothy


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 28th April 1781.
                        
                        The necessity of getting forward what Flour is upon the communication urges me to a measure which I would not
                            wish to adopt could it be avoided. It is, to make use of a part of a sum of Money sent to the pay master General by the
                            State of Massachusetts purposely for the payment of the troops of that line. You will in consequence of this receive a
                            Warrant for 9000 Dollars of the new emission, which, that it may be applied solely for the purposes for which it is
                            intended, you will keep in your own hands, and inform the Deputies at Sussex—Ringwood and Warwick that they may give the
                            owners of Teams an assurance of being paid their freight immediately upon the delivery of the Flour here. Should there be
                            any quantity at Trenton, and Colo. Neilsen should be under difficulties respecting the transportation of it, you may spare
                            him a part of the money, under strict injunctions to apply it solely to the present emergency. If your deputies can agree
                            for part payment in Money it will be so much the better; as it will make the only sum which there is any chance of getting
                            hold of, go so much the farther. You will, for obvious reasons, keep intirely to yourself from what fund this money is
                            drawn. And as this will be but a temporary relief, you will endeavour, in the mean time, to make arrangements for bringing
                            forward our future supplies without the disagreeable expedient of impress.
                        I think you may now order in part of the Ox teams from Connecticut, as pasture will be good by the time they
                            can arrive, and care should be taken that they come laden with provision or some kind of Stores. There were particularly
                            40 Hhds of Rum at Hartford—I also think it will now be proper to distribute the Flour from Trenton on the sussex and
                            Morris Roads. That from Morris may come safely to Kings ferry, which will shorten transportation and impose part of the
                            Burthen upon a district which has not lately been harrassed. I am Dear Sir yr most obt Servt
                        
                            Go: Washington
                        
                        
                            P.S. Be pleased to make me a Return of the number of Tents of the last Campaign which will be of
                                service this, and how the old ones are disposed of.
                        

                    